DETAILED ACTION
	Applicant’s response, filed 05/11/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-19 are pending. 
Claims 1-6 and 8-19 are withdrawn.
	Claim 7 is under examination herein.
	Claim 7 is rejected.
Drawings
The amendments to Figures 1, 6, and 8 submitted 05/11/2022 are accepted.


Nucleotide and/or Amino Acid Sequence Disclosures
The amendment to Figure 1 removed the nucleotide sequence that fell within the definitions of 37 CFR 1.821(a). A sequence listing is therefore no longer required.

Specification
The amendments to the Specification submitted 05/11/2022 are accepted.

Claim Objections
The outstanding claim objection is withdrawn in view of the submitted amendments.
Claim 7 is objected to for the following informality. The objection is newly recited and is necessitated by claim amendments herein.
Claim 7 recites “in combination with Logistic regression algorithm”, which should be amended to “in combination with a Logistic regression algorithm” or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The outstanding claim rejections are withdrawn in view of the submitted amendments and the newly recited claim rejections are necessitated by claim amendment herein.
Claim 7 recites the limitation “wherein the classification analysis comprises Logistic Regression-Recursive Feature Elimination (LR-RFE) algorithms in combination with Logistic regression algorithm”. First, it is not clear how an analysis can comprise algorithms. Under the BRI, an analysis can be performed with an algorithm, but the claim does not recite such a relationship. It is not clear whether “analysis” is intended to be equated to an “algorithm”. It is unclear what the algorithms are analyzing with gene counts to produce a classification. Second, the meaning of Logistic Regression-Recursive Feature Elimination (LR-RFE) algorithms is not clear. The name LR-RFE implies that these are one algorithm, but the claim recites LR-RFE algorithms. Logistic Regression- Recursive Feature Elimination are capitalized, and it is unclear whether this capitalization has an intended meaning that is not apparent. Second, it is not clear what is mean by “in combination”. It is not clear whether the LR-RFE algorithms and the Logistic regression algorithm are intended to be applied to the gene counts simultaneously or are intended to be two separate steps in the classification analysis. It is also not clear whether the first recitation of “LR-RFE” is different from the second recitation of “Logistic regression algorithm”. For examination purposes, the claim is interpreted as reading on any use of a logistic regression algorithm and a recursive feature elimination algorithm. 
Claim 7 recites the limitation “the asthma gene panel consists of the LR-RFE & Logistic asthma gene panel”. First, there is insufficient antecedent basis for this limitation as this is the first recitation of an LR-RFE & Logistic asthma gene panel. It is recommended to amend the claim to recite “the asthma gene panel consists of an LR-RFE & Logistic asthma gene panel”. Second, the meaning of the “&” between LR-RFE and Logistic is unclear, as are the capitalized portions of the terms. It is not clear if the recitation of “LR-RFE & Logistic” is intended to be shorthand for the algorithms described earlier in the claim, or if this is a new limitation. Third, the meaning of an LR-RFE & Logistic asthma gene panel is unclear because how “LR-RFE & Logistic” limit the asthma gene panel is unclear. Under the BRI, an asthma gene panel is interpreted as a set of genes indicative of asthma. As the specific set of genes is not claimed, this limitation reads on any gene that meets these criteria. However, the limitation of an LR-RFE & Logistic asthma gene panel cannot be interpreted as broadly and is assumed to be restricted to certain genes somehow limited by “LR-RFE & Logistic”. As neither these genes nor an explanation for “LR-RFE & Logistic” are claimed, the metes and bounds of the claim are not clear. For examination purposes, the LR-RFE & Logistic asthma gene panel is interpreted under the BRI as a set of genes indicative of asthma.
Claim 7 recites the limitations “measuring one or more gene expression profile(s) of at least one gene(s) in an asthma gene panel”, “performing a classification analysis on gene counts obtained from the gene expression profile(s), wherein the classification analysis comprises Logistic Regression- Recursive Feature Elimination (LR-RFE) algorithms in combination with Logistic regression algorithm, the asthma gene panel consists of the LR-RFE & Logistic asthma gene panel, and an optimal classification threshold is about 0.76”, and “comparing a probability output obtained from the classification analysis to the optimal classification threshold”. It is not clear how the gene expression profile of one gene, or anything less than the full set of genes in the LR-RFE & Logistic asthma gene panel, could be classified using the classification analysis with LR-RFE algorithms in combination with Logistic regression algorithm to obtain a probability output which is comparable to the optimal classification threshold. Under the BRI, a gene expression profile connotes numerous genes expressed by a cell, but the recitation of at least one gene implies an interpretation of expression levels, i.e., transcription or expression levels of a gene, rather than expression profiles. This rejection could be overcome by amending the claim to either clarify how a subset of the panel of genes can be used in this analysis or by claiming classification on the entire panel.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1, the claims are directed to a method for detecting and treating asthma in a subject. Therefore, the instantly claimed invention falls into one of the four statutory categories [Step 1: YES].
With respect to Step 2A, Prong One, the claims recite abstract ideas and a law of nature or a natural phenomenon. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect recitation of natural phenomena and/or natural products, the MPEP at 2106.04(b) further explains that abstract ideas are defined as naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature.
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts.
Claim 7 recites steps to abstract ideas as follows:
Performing classification analysis on gene counts obtained from the gene expression profile(s), wherein the classification analysis comprises Logistic Regression- Recursive Feature Elimination (LR-RFE) algorithms in combination with Logistic regression algorithm, the asthma gene panel consists of the LR-RFE & Logistic asthma gene panel, and an optimal classification threshold is about 0.76;
Comparing a probability output obtained from the classification analysis to the optimal classification threshold; and
Identifying the subject as (i) having asthma when the probability output is greater than or equal to the optimal classification threshold.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually analyze data, make comparisons of the data to a reference, and identify an outcome based on those comparisons. There are no specifics as to the methodology involved in “performing classification analysis”, “comparing a probability output”, and “identifying the subject as having asthma”, and thus, under the BRI, one could simply, for example, perform these actions with the aid of pen and paper.
Claim 7 recites the following steps which falls under the concept of a law of nature or a natural phenomenon:
Measuring one or more gene expression profile(s) of at least one gene(s) in an asthma gene panel… wherein… the asthma gene panel consists of the LR-RFE & Logistic asthma gene panel; 
Identifying the subject as having asthma when the probability output is greater than or equal to the optimal classification threshold.
The identified claim limitation falls under the concept of a law of nature or a natural phenomenon because the limitation recites a correlation between the gene expression profiles of a subject and whether the subject has asthma.
Therefore, claim 7 recites an abstract idea and a law of nature or a natural phenomenon [Step 2A, Prong 1: YES; See MPEP § 2106.04]. 
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claim 7 recites the following additional elements: 
Measuring the gene expression profile(s)… in a sample selected from the group consisting of a nasal swab, a nasal scraping, a nasal brushing, a nasal wash, and a nasal sponge collected from the subject; and 
treating the subject determined to have asthma by administering appropriate therapeutic compositions and/or methods if the subject has asthma.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. 
Those steps directed to data gathering, such as “measuring gene expression profiles” and “in a sample selected from the group consisting of a nasal swab, a nasal scraping, a nasal brushing, a nasal wash, and a nasal sponge collected from the subject”, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). 
The step of “treating the subject determined to have asthma by administering appropriate therapeutic compositions” recites an application of the judicial exceptions to effect a treatment for asthma in a subject identified as having asthma, i.e., an administration step. However, the limitation recites only appropriate therapeutic compositions and/or methods, which is not supported by more particular examples within the disclosure (see page 15, lines 25-30 through page 16, lines 1-7). The administration step is therefore not particular, and instead merely provides instructions to "apply" the exception in a generic way. MPEP 2106.04(d0(2) sets forth that the claim limitations must affirmatively recite an action that effects a particular treatment in order to integrate the recited judicial exception. Thus, the administration step does not integrate the mental analysis step into a practical application.
It is noted that if the claims were amended to recite administering a particular treatment, the claims would be patent eligible. 
However, as currently recited in the instant claim, the additionally recited elements are insignificant extra-solution activity and a generic application. Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea and a law of nature or natural phenomenon [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Khurana Hershey and Aronow (Khurana Hershey; US 20070141585) discloses that gene expression analysis and defining the sample type in which to measure the gene expression profile are data gathering elements that are routine, well-understood, and conventional in the art. Said portions of the prior art Khurana Hershey are, for example [0004-0005] and [0016-0017]. In addition, the instant Specification also discloses determining expression levels or expression profiles using any of various techniques known in the art and described in detail elsewhere (page 16, lines 21-28) and the interest of finding a nasal biomarker of asthma due to the accessibility of the nose and shared airway biology between the upper and lower respiratory tracts by disclosing several previous studies which also employ nasal samples (page 2, lines 17-22). As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
The courts have also found limitations adding  the words "apply it" (or an equivalent) (i.e., an administration step that is not particular) with the judicial exception not to be enough to qualify as “significantly more” (see MPEP § 2106.05(f)). In addition, the instant Specification also discloses  that “insofar as it relates to asthma, the terms "treat", "treatment", and the like mean to relieve or alleviate at least one symptom associated with such condition, or to slow or reverse the progression of such condition” (page 15, lines 25-30 through page 16, lines 1-7). This statement is taken to mean that any well-understood, routine, conventional treatment for asthma can be administered to a person identified as having asthma. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
1. Applicant summarizes the 35 USC 101 rejection in the previous Office Action. Applicant traverses the rejection and submits that the claim amendments render the rejection moot because, under the analysis of Step 2A, Prong Two, clarified claim 7 integrates the judicial exception into a practical application. Applicant submits that the amendments have clarified that the treatment is applied to patients identified as having asthma.
This argument is persuasive. Applicant has amended the claim to remove identifying subjects who do not have asthma. The above 35 USC 101 rejection reflects this change.
2. Applicant submits that the amendments to step (e) recite a treatment which is considered to integrate the judicial exception into a practical application. Applicant submits that appropriate therapeutic compositions and/or methods for treating a subject with asthma are well known in the art. 
This argument is not persuasive. As described in the above rejection and reiterated here, although Applicant has amended step (e), the amended claim does not recite a particular treatment. According to MPEP 2106.04(d)(2)(a), the particularity or generality of the treatment is relevant when determining whether a claim applies or uses a recited judicial exception to effect a particular treatment. An example is provided where a claim recites an abstract idea and an administration step consisting of “administering a suitable medication to a patient”. This administration step is found to not be particular as it is instead merely instructions to “apply” the exception in a generic way. Whether or not appropriate therapeutic compositions and/or methods for treating a subject with asthma are well known in the art is not relevant to analysis at Step 2A, Prong Two, because, as stated by MPEP 2106.04(d)(2)(a), the treatment limitation must be “particular”, i.e., specifically identified, so that it does not encompass all applications of the judicial exceptions. Thus, the assessment that the claims are not integrated into a practical application by the administration step is maintained and follows the framework as outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khurana Hershey and Aronow (Khurana Hershey, US 20070141585 A1) in view of Boniface et al. (US 20140287948 A1). The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment and are in italics.
Claim 7 discloses a method for treating asthma in a subject, comprising the steps of: a) measuring one or more gene expression profile(s) of at least one gene(s) in an asthma gene panel in a sample selected from the group consisting of a nasal swab, a nasal scraping, a nasal brushing, a nasal wash, and a nasal sponge collected from the subject; b) performing a classification analysis on gene counts obtained from the gene expression profile(s), wherein the classification analysis comprises Logistic Regression- Recursive Feature Elimination (LR-RFE) algorithms in combination with Logistic regression algorithm, the asthma gene panel consists of the LR-RFE & Logistic asthma gene panel, and an optimal classification threshold is about 0.76; c) comparing a probability output obtained from the classification analysis to the optimal classification threshold; d) identifying the subject as having asthma when the probability output is greater than or equal to the optimal classification threshold; and e) treating the subject determined to have asthma by administering appropriate therapeutic compositions and/or methods.
Regarding Claim 7, the prior art Khurana Hershey teaches a method for obtaining gene profiles associated with asthma in individual patients [0005], which is useful for asthma diagnosis, evaluation of status and treatment response, and design of prophylaxis and therapy [0008].
	In regards to step a), Khurana Hershey teaches analyzing samples of isolated RNA using microarray hybridization, where the chip microarray had a total of 22,215 probe sets that identified 14,285 genes of which 12,735 are known [0017] and analyzing output files to estimate gene transcript levels [0018] (i.e., measuring one or more gene expression profile(s) in an asthma gene panel). Khurana Hershey teaches performing nasal mucosa sampling using a CytoSoft Brush [0016] on healthy and asthmatic children [0015] (i.e., a sample selected from the group consisting of a nasal swab, a nasal scraping, a nasal brushing, a nasal wash, and a nasal sponge collected from the subject).
	In regards to step b), Khurana Hershey teaches performing second-stage data analyses (i.e., classification analysis) on the microarray data (i.e., gene counts obtained from the gene expression profiles) to identify (i.e., classify) genes that are up- or down-regulated in the asthma groups [0019]. Khurana Hershey teaches identifying genes such as KRT24, SPRR1A, FOS, and ALDH1A3 (Tables 1-2) as significantly increased in asthma subjects (i.e., at least one gene in the LR-RFE & Logistic asthma gene panel).
	In regards to step c), Khurana Hershey teaches examining microarray data from individual RNA samples by a statistical approach, where ANOVA (i.e., a probability output of the classification analysis) was applied (i.e., comparing) with a probability of less than 0.01 (i.e., classification threshold) to obtain genes differentially expressed between conditions [0020]. 
	In regards to step e), Khurana Hershey teaches treating patients for stable or exacerbated asthma based on evaluation of differences in gene expression profiles with particular medications corresponding to the affected genes (i.e., treating the subject determined to have asthma by administering appropriate therapeutic compositions and/or methods) ([0008], [0041-0042], [0044], and Claims 28, 30-31, and 35).
Khurana Hershey does not teach the limitations of step (b) regarding the classification analysis comprising Logistic Regression- Recursive Feature Elimination (LR-RFE) algorithms in combination with Logistic regression algorithm and an optimal classification threshold is about 0.76 or step (d) regarding identifying the subject as having asthma when the probability output is greater than or equal to the optimal classification threshold.
	However, the prior art to Boniface teaches biomarker panels, methods and kits for determining the probability for preterm birth (abstract). Boniface teaches that biomarkers include certain proteins and peptides predictive of preterm birth (abstract), or mRNA in a biological sample which can be measured (i.e., measuring one or more gene expression profiles) and used as a surrogate for detection of the level of the corresponding protein biomarker [0084]. Boniface teaches subjecting the quantitative biomarker data to an analytic classification process (i.e., performing classification analysis), wherein the raw data is manipulated according to an algorithm that has been pre-defined by a training set of data [0086]. Boniface teaches determining probability for preterm birth in a pregnant female using one or more analyses including a recursive feature elimination model, a logistic regression model, and a combination thereof ([0020], [0028], [0087-0088], and [0102]). Boniface teaches that classification can be made according to predictive modeling methods that set a threshold (i.e., optimal classification threshold) for determining the probability (i.e., a probability output obtained from the classification analysis) that a sample belongs to a given class, wherein the probability preferably is at least 50%, or at least 60%, or at least 70%, or at least 80% or higher [0089]. Boniface teaches determining a risk score (i.e., probability output) by comparing the amount of one or more biomarkers in a biological sample to a standard or reference score (i.e., optimal classification threshold) that represents an average amount of the one or more biomarkers calculated from biological samples, and if a risk score is greater than a standard or reference risk score, there is an increased likelihood of preterm birth (i.e., identifying the subject as having a phenotype when the probability output is greater than or equal to the optimal classification threshold) [0055]. Boniface teaches a threshold for determining the probability that a sample belongs to a given class in the range of 50-80%, or 0.5-0.8, which makes obvious the instantly claimed range of an optimal classification threshold about 0.76. It would have been prima facie obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). See also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Khurana Hershey for identifying a subject as having asthma based on classification of the expression of genes in an asthma gene panel with the analysis of Boniface for comparing a risk score to a reference score, calculated using a combination of recursive feature elimination and logistic regression, in order to identify whether an individual has a specific disease or phenotype. Such a combination is essentially a substitution of the analysis methods described by Khurana Hershey with the analysis methods described by Boniface, and such a substitution would have been obvious to one of ordinary skill in the art because raw data can be analyzed by any number of analysis methods. The motivation to use recursive feature elimination and logistic regression would have been to perform an analytic classification process using any one of a variety of statistical analytic methods to manipulate the quantitative data and provide for classification of the sample, as taught by Boniface [0102]. The nature of the problem to be solved, detecting asthma in a subject using non-invasive methods, as well as the need to perform a classification analysis of the molecular data to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate sample type, set of genetic information, and classification analysis. Therefore, it would have been obvious to use the method for analyzing expression levels of the RNA of nasal mucosa samples collected with a brush as shown in Khurana Hershey in combination with the classification analysis as taught by Boniface to determine that a subject has asthma if their risk score is greater than the reference score.

Response to Applicant Arguments
Applicant summarizes the 35 USC 103 rejection in the previous Office Action. Applicant disagrees with the rejection and submits that the amendments to the claim renders the previous rejection moot. Applicant submits that a claim is obvious only if each and every one of the features in that claim is disclosed in the prior art. 
1. Applicant submits that Hershey fails to teach a method of treating asthma as recited in the amended claims because Hershey is silent on the recited gene panel and classification analysis, and one of ordinary skill in the art would not have a reasonable expectation of modifying its teachings except for impermissible hindsight. 
2. Applicant submits that there is no reasoning or explanation provided for combining Hershey with Boniface, and that instead conclusory statements are provided. Applicant submits that there is no articulated reasoning with some rational underpinning in the Office Action for combining the teachings of Hershey and Boniface and requests an explanation. 
3. Applicant notes that it is impermissible to use the claimed invention as an instruction manual or template to piece together the teachings of the prior art so that the claimed invention is obvious. Applicant submits that by starting with the claimed method and then looking to the methods disclosed in Hershey and Boniface, particularly with no reason to combine the two references, the claimed method is used as a template to pick and choose teachings from the cited references to arrive at the claimed invention.
These arguments are not persuasive. As explained in the Office Action and reiterated here, the determination of obviousness comes from an assessment of the facts using the Deere inquiries of: 1. determining the scope and contents of the prior art; 2. ascertaining the differences between the prior art and the claims at issue; 3. resolving the level of ordinary skill in the pertinent art; and 4. considering objective evidence present in the application indicating obviousness or nonobviousness. 
Regarding point 2, the 35 USC 103 rejection performs the proper assessment using these factual inquiries. 1. The instant claims are compared to the teachings of Khurana Hershey on p. 21-22 of the Office Action, where it is set forth that Khurana Hershey teaches a method for identifying subjects with asthma based on biomarkers. 2. The differences between the instant claims and the teachings of Khurana Hershey are ascertained on p. 22, where it is set forth that Khurana Hershey does not teach identification of the subject as (i) having asthma when the probability output is greater than or equal to the optimal classification threshold or (ii) not having asthma when the probability output is less than the optimal classification threshold, but that Boniface teaches those missing elements. 3. The level of ordinary skill in the pertinent art is addressed on p. 22 where it is set forth that Boniface teaches biomarker panels for determining probabilities of an outcome. 4. The objective evidence present indicating obviousness or nonobviousness is considered on p. 24-25 in the prima facie statement with the rationale that is based on the technique disclosed by Boniface to “classify” using biomarkers. The use of any biomarkers, including those of Khurana Hershey, is obvious. Therefore, the KSR rationale is addressed in the Office Action wherein it would have been obvious to substitute the biomarkers as in Hershey with the techniques for classifying in Boniface and those components, known in the art, when combined yield predictable results. In summary, both pieces of art teach analyzing biomarkers to predict an outcome. Khurana Hershey teaches similar biomarkers and outcomes to the instant claims, while Boniface teaches similar methods for analysis to the instant claims. Combining two such pieces of art is obvious because both analysis methods would have a reasonable expectation of success for analyzing biomarkers to predict an outcome, and one of ordinary skill in the art would be able to use the analysis methods interchangeably. 
Regarding point 1, the courts have found that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). As the proper assessment of the claims using KSR informed rationale(s) has been set forth as described above, and as both pieces of art were available to those with an ordinary skill in the art at the time of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of modifying the teachings of Khurana Hershey. 
Additionally, as stated above and reiterated here, the prior art reads on the amended claims which disclose measuring one or more gene expression profile(s) of at least one gene(s) in an asthma gene panel… wherein the asthma gene panel consists of the LR-RFE & Logistic asthma gene panel. Khurana Hershey teach at least four of those genes, and is therefore not silent to at least one gene(s) of the LR-RFE & Logistic asthma gene panel.
Regarding point 3, as stated above, in the Office action, and reiterated here, because the proper assessment of the claims using KSR informed rationale(s) has been set forth, it is maintained that the motivation to combine the references has been provided and the claimed method is not used as a template to pick and choose teachings from the cited references to arrive at the claimed invention.


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                       

/Lori A. Clow/Primary Examiner, Art Unit 1631